DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/169,753, filed on February 8, 2021.

Oath/Declaration
Oath/Declaration as filed on February 8, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Watanabe, U.S. Patent Application Publication 2012/0086094 A1 (hereinafter Watanabe).
Regarding claim 1, Watanabe teaches a fingerprint sensor (1 FIGS. 1-2, paragraph[0055] of Watanabe teaches in FIG. 2, a cross-sectional configuration diagram of the main section of the solid-state imaging device 1 of this embodiment example is illustrated; the solid-state imaging device 1 of this embodiment example is an example of the back irradiation type solid-state imaging device of CMOS type, and FIG. 2 illustrates in cross-section an effective pixel region 50, an optical black region 51, and a pad region 52; and further, in this embodiment example, the pad region 52 is an example representing especially a ground wiring or a portion which is connected to a negative electric potential), comprising: 
a substrate (17 FIGS. 1-2, paragraph[0056] of Watanabe teaches as shown in FIG. 2, the solid-state imaging device 1 of this embodiment example includes a substrate 12 and a wiring layer 13 formed on the surface side of the substrate 12; further, the solid-state imaging device 1 includes an insulating film 18, a pad section base layer 19a, an invalid pixel light-shielding film 19b, and an inter-pixel light-shielding film 19c which are formed on the back side of the substrate 12, and a color filter layer 27 and an on-chip lens layer 21 which are formed above the above films and layer; further, in the pad region 52, a surface electrode pad section 15, a through-hole 22, a back electrode pad section 24, and a through-electrode layer 23 are provided; and further, a support substrate 17 is attached to the surface on the opposite side to the substrate 12 side of the wiring layer 13, and See also at least paragraphs[0046] and [0079] (i.e., Watanabe teaches at least a support substrate)); 
a sensor pixel disposed on the substrate and comprising a light sensing element through 5which a sensing current flows according to an amount of an incident light (PD FIGS. 1-2, paragraph[0057] of Watanabe teaches the substrate 12 is constituted by a silicon semiconductor and formed to a thickness, for example, in a range of 2000 nm to 6000 nm; as shown in FIG. 1, in the imaging region 3 of the substrate 12, a plurality of pixels 2 are formed which each include a photoelectric conversion section and a plurality of pixel transistors (not shown); the photoelectric conversion section is constituted by a photodiode PD and produces a signal charge according to the amount of incident light from the back side of the substrate 12; and then, the signal charge produced in the photodiode PD is read out by the pixel transistor and output as a pixel signal; and further, although it is not shown in FIG. 2, a peripheral circuit which includes the vertical drive circuit 4 or the horizontal drive circuit 6 is formed in the substrate 12); 
a light-blocking conductive layer disposed on the sensor pixel and comprising a plurality of holes (19b and 19c FIGS. 1-2 and 4A, paragraph[0056] of Watanabe teaches as shown in FIG. 2, the solid-state imaging device 1 of this embodiment example includes a substrate 12 and a wiring layer 13 formed on the surface side of the substrate 12; further, the solid-state imaging device 1 includes an insulating film 18, a pad section base layer 19a, an invalid pixel light-shielding film 19b, and an inter-pixel light-shielding film 19c which are formed on the back side of the substrate 12, and a color filter layer 27 and an on-chip lens layer 21 which are formed above the above films and layer; further, in the pad region 52, a surface electrode pad section 15, a through-hole 22, a back electrode pad section 24, and a through-electrode layer 23 are provided; and further, a support substrate 17 is attached to the surface on the opposite side to the substrate 12 side of the wiring layer 13, and See also at least paragraphs[0069], [0081], [0098], and [0100] (i.e., Watanabe teaches holes interposed between invalid pixel light-shielding film and inter-pixel light-shielding film, wherein materials used for forming each of the light-shielding films include tungsten, aluminum, titanium, or titanium nitride)); 
a first fingerprint pad disposed on the substrate (19a FIGS. 1-2 and 4A, paragraphs[0056], [0067]-[0069], [0081], [0098], and [0100] of Watanabe (i.e., Watanabe teaches a pad section base layer disposed on the support substrate)); and 
a conductive connector connected to the first fingerprint pad and to which a 10predetermined voltage is applied, wherein the light-blocking conductive layer is electrically connected to the conductive connector (24 FIG. 1-2, paragraph[0098] of Watanabe teaches further, in this embodiment example, the pad section base layer 19a, the invalid pixel light-shielding film 19b, and the inter-pixel light-shielding film 19c are electrically connected to each other and also the pad section base layer 19a is electrically connected to the back electrode pad section 24; accordingly, in a case where, for example, a ground wiring is connected to the back electrode pad section 24, a ground electric potential is supplied to the surface electrode pad section 15 and a ground electric potential is also supplied to the invalid pixel light-shielding film 19b and the inter-pixel light-shielding film 19c, so that an electric potential is stably retained; and further, since the terrace portion 29 is formed, electrical connection of the through-electrode layer 23 and the pad section base layer 19a is also excellently made, and See also at least paragraphs[0073]-[0075], and [0098] of Watanabe (i.e., Watanabe teaches a back electrode pad section that is electrically connected to invalid pixel light-shielding film and inter-pixel light-shielding film, and to which a ground electric potential is applied)).
Regarding claim 2, Watanabe teaches the fingerprint sensor of claim 1, wherein some of the holes overlap the sensor 15pixel in a thickness direction of the substrate (FIGS. 1-2 and 4A, paragraph[0081] of Watanabe teaches next, as shown in FIG. 4A, a resist layer 26 is formed on the base metal layer 19 and they are shaped into a predetermined mask pattern by exposure and development; thereafter, the pad section base layer 19a, the invalid pixel light-shielding film 19b, and the inter-pixel light-shielding film 19c are formed by performing etching with the resist layer 26 as a mask; FIG. 4B is a diagram illustrating the schematic plane configurations of the pad section base layer 19a, the invalid pixel light-shielding film 19b, and the inter-pixel light-shielding film 19c in FIG. 4A; as shown in FIG. 4B, the inter-pixel light-shielding film 19c is formed into a lattice shape such that portions above the photodiodes PD of the substrate 12 are opened, and the invalid pixel light-shielding film 19b is formed so as to shield the entire surface of the optical black region 51; further, the pad section base layer 19a is formed so as to have a larger diameter than the second opening portion 22b which is formed in a later process; and then, in this embodiment example, the pad section base layer 19a, the invalid pixel light-shielding film 19b, and the inter-pixel light-shielding film 19c are formed to be electrically connected to each other (i.e., Watanabe teaches, in light of at least FIGS. 2 and 4A holes, interposed between the invalid pixel light-shielding film and inter-pixel light-shielding film, wherein the holes overlap the photodiode)).
Regarding claim 3, Watanabe teaches the fingerprint sensor of claim 1, wherein the light-blocking conductive layer comprises: a first light-blocking conductive layer which has a mesh structure in a plan view (19c FIGS. 1-2 and 4A, paragraph[0081] of Watanabe (i.e., Watanabe teaches the inter-pixel light-shielding film that is formed into a lattice shape)); and 
20a second light-blocking conductive layer which protrudes from at least one side of the first light-blocking conductive layer and overlaps the conductive connector in a thickness (19b FIGS. 1-2 and 4A, paragraph[0081] of Watanabe (i.e., Watanabe teaches the inter-pixel light-shielding film that is formed into a lattice shape and the invalid pixel light-shielding film disposed and project )).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Murata et al., U.S. Patent Application Publication 2019/0103431 A1 (hereinafter Murata).
Regarding claim 8, Watanabe teaches the fingerprint sensor of claim 1, further comprising:; but does not expressly teach a transparent conductive layer disposed between the sensor pixel and the light-blocking conductive layer.
However, Murata teaches a transparent conductive layer disposed between the sensor pixel and the light-blocking conductive layer (61 FIG. 2, paragraph[0044] of Murata teaches a transparent conductive material such as indium tin oxide (ITO), zinc oxide, or indium zinc oxide, for example, is used as the material of the upper electrode 61 and the lower electrode 63; and the upper electrode 61 and the lower electrode 63 are designed to have a thickness of about 50 nm, for example, and See also at least paragraphs[0039]-[0040], [0052] and [0102] of Murata (i.e., Murata teaches an upper electrode formed using a transparent conductive material, wherein the upper electrode, which is overlaps with is disposed between a photodiode of a pixel and a first light shielding film)).
Furthermore, Watanabe and Murata are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with a suitable photodiode.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Watanabe based on Murata to have a transparent conductive layer disposed between the sensor pixel and the light-blocking conductive layer.  One reason for the modification as taught by Murata is to form a solid-state imaging device, which has reduced film stress, for suitably detecting light and capturing it as an image (ABSTRACT, and paragraphs[0001]-[0002], and [0128] of Murata).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., U.S. Patent 10,665,631 B1 (hereinafter Cai), in view of Watanabe.
Regarding claim 22, Cai teaches a display device, comprising: a display panel which displays an image (200, 100 FIGS. 2-3, 15-16, and 18, Col. 14 Lines 48-64, respectively of Cai teach referring to FIG. 18, in one embodiment, the display device 200 may include a display panel 100 according to various embodiments of the present disclosure; the display device 200 shown in FIG. 18 is described as a mobile phone to provide an example for illustration; it should be understood that the display device 200 according to various embodiments of the present disclosure may be a display device having a display function, such as a tablet computer, a television, an in-vehicle display, etc., and the present disclosure is not limited to the above embodiments; the display device provided by the embodiments of the present disclosure may demonstrate the beneficial effects of the display panel according to various embodiments of the present disclosure; and for the details of the beneficial effects, reference may be made to the detailed description of the display panel in the foregoing embodiments, which are not described herein again); and 
a fingerprint sensor which is disposed on a surface of the display panel and senses a light passing through the display panel, 20wherein the fingerprint sensor comprises: a substrate (30, 10 FIGS. 2-3, 15-16, and 18, Col. 4 Lines 5-34, respectively of Cai teach in order to solve the technical problems described above, the present disclosure provides a display panel; FIG. 2 illustrates a schematic plan view of an exemplary display panel according to some embodiments of the present disclosure, and FIG. 3 illustrates a schematic cross-sectional view the display panel shown in FIG. 2 along a C-C direction; referring to FIGS. 2-3, the display panel may include an array substrate 10 and a color film substrate 20 disposed opposite to the array substrate 10; the array substrate 10 may include a plurality of light-sensing elements 30, and the color film substrate 20 may include a first substrate 21, a first light-shielding layer 40, and at least one second light-shielding layer 50; the first light-shielding layer 40 may be located on the side of the first substrate 21 that is adjacent to the array substrate 10, and the first light-shielding layer 40 may include a plurality of first hollowed regions 41; the at least one second light-shielding layer 50 may be located on the side of the first shielding layer 40 that is adjacent to the array substrate 10, and the at least one second light-shielding layer 50 may include a plurality of second hollowed regions 51; in a direction perpendicular to the plane of the first substrate 21, the orthogonal projections of a first hollowed region 41 of the plurality of first hollowed regions 41, a second hollowed region 51 of the plurality of second hollowed regions 51, and a light-sensing element 30 of the plurality of light-sensing elements 30 may overlap with each other; and in addition, a first flat layer P1 may be disposed between the first light-shielding layer 40 and the at least one second light-shielding layer 50 (i.e., Cai teaches at least a display panel having a first light-shielding layer and a light-sensing element, disposed on an array substrate, that is capable of sensing light through the display panel)); 
a sensor pixel disposed on the substrate and comprising a light sensing element through which a sensing current flows according to an amount of the light which is incident on the fingerprint sensor (33 FIGS. 2-3, 15-16, and 18, Col. 12 Lines 22-35, respectively of Cai teach in some embodiments, referring to FIG. 15 and FIG. 16, each light-sensing element 30 may include a light-sensing switch 32 and a photodiode 33; a first electrode 32a of the light-sensing switch 32 may be electrically connected to the photodiode 33; in one embodiment, the photodiode 33 may have photosensitive characteristics and have unidirectional conductivity; without light irradiation, the photodiode 33 may have a small saturated reverse leakage current, that is, a dark current, and accordingly, the photodiode 33 may be turned off; when exposed to light irradiation, the saturated reverse leakage current of the photodiode 33 may be greatly increased and generate a current; and moreover, the current may change as the intensity of the incident light changes (i.e., Cai teaches at least a light-sensing element that includes a photodiode, wherein current generated by the photodiode may change as the intensity of incident light changes)); 
66a light-blocking (40 FIGS. 2-3, 15-16, and 18, Col. 4 Lines 5-34, respectively of Cai teach in order to solve the technical problems described above, the present disclosure provides a display panel; FIG. 2 illustrates a schematic plan view of an exemplary display panel according to some embodiments of the present disclosure, and FIG. 3 illustrates a schematic cross-sectional view the display panel shown in FIG. 2 along a C-C direction; referring to FIGS. 2-3, the display panel may include an array substrate 10 and a color film substrate 20 disposed opposite to the array substrate 10; the array substrate 10 may include a plurality of light-sensing elements 30, and the color film substrate 20 may include a first substrate 21, a first light-shielding layer 40, and at least one second light-shielding layer 50; the first light-shielding layer 40 may be located on the side of the first substrate 21 that is adjacent to the array substrate 10, and the first light-shielding layer 40 may include a plurality of first hollowed regions 41; the at least one second light-shielding layer 50 may be located on the side of the first shielding layer 40 that is adjacent to the array substrate 10, and the at least one second light-shielding layer 50 may include a plurality of second hollowed regions 51; in a direction perpendicular to the plane of the first substrate 21, the orthogonal projections of a first hollowed region 41 of the plurality of first hollowed regions 41, a second hollowed region 51 of the plurality of second hollowed regions 51, and a light-sensing element 30 of the plurality of light-sensing elements 30 may overlap with each other; and in addition, a first flat layer P1 may be disposed between the first light-shielding layer 40 and the at least one second light-shielding layer 50 (i.e., Cai teaches at least a display panel having a first light-shielding layer and a light-sensing element, disposed on an array substrate, that is capable of sensing light through the display panel)); but does not expressly teach conductive layer disposed on the sensor pixel and comprising a plurality of holes; a fingerprint pad disposed on the substrate; and a conductive connector connected to the fingerprint pad and to which a 5predetermined voltage is applied, wherein the light-blocking conductive layer is electrically connected to the conductive connector.
However, Watanabe teaches conductive layer disposed on the sensor pixel and comprising a plurality of holes (19b and 19c FIGS. 1-2 and 4A, paragraph[0056] of Watanabe teaches as shown in FIG. 2, the solid-state imaging device 1 of this embodiment example includes a substrate 12 and a wiring layer 13 formed on the surface side of the substrate 12; further, the solid-state imaging device 1 includes an insulating film 18, a pad section base layer 19a, an invalid pixel light-shielding film 19b, and an inter-pixel light-shielding film 19c which are formed on the back side of the substrate 12, and a color filter layer 27 and an on-chip lens layer 21 which are formed above the above films and layer; further, in the pad region 52, a surface electrode pad section 15, a through-hole 22, a back electrode pad section 24, and a through-electrode layer 23 are provided; and further, a support substrate 17 is attached to the surface on the opposite side to the substrate 12 side of the wiring layer 13, and See also at least paragraphs[0069], [0081], [0098], and [0100] (i.e., Watanabe teaches holes interposed between an invalid pixel light-shielding film and an inter-pixel light-shielding film, wherein materials used for forming each of the light-shielding films include tungsten, aluminum, titanium, or titanium nitride)); 
a fingerprint pad disposed on the substrate (19a FIGS. 1-2 and 4A, paragraphs[0056], [0067]-[0069], [0081], [0098], and [0100] of Watanabe (i.e., Watanabe teaches a pad section base layer disposed on the support substrate)); and 
a conductive connector connected to the fingerprint pad and to which a 5predetermined voltage is applied, wherein the light-blocking conductive layer is electrically connected to the conductive connector (24 FIG. 1-2, paragraph[0098] of Watanabe teaches further, in this embodiment example, the pad section base layer 19a, the invalid pixel light-shielding film 19b, and the inter-pixel light-shielding film 19c are electrically connected to each other and also the pad section base layer 19a is electrically connected to the back electrode pad section 24; accordingly, in a case where, for example, a ground wiring is connected to the back electrode pad section 24, a ground electric potential is supplied to the surface electrode pad section 15 and a ground electric potential is also supplied to the invalid pixel light-shielding film 19b and the inter-pixel light-shielding film 19c, so that an electric potential is stably retained; and further, since the terrace portion 29 is formed, electrical connection of the through-electrode layer 23 and the pad section base layer 19a is also excellently made, and See also at least paragraphs[0073]-[0075], and [0098] of Watanabe (i.e., Watanabe teaches a back electrode pad section that is electrically connected to invalid pixel light-shielding film and inter-pixel light-shielding film, and to which a ground electric potential is applied)).
Furthermore, Cai and Watanabe are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with a suitable photodiode.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Cai based on Watanabe to have a light-blocking conductive layer disposed on the sensor pixel and comprising a plurality of holes; a fingerprint pad disposed on the substrate; and a conductive connector connected to the fingerprint pad and to which a 5predetermined voltage is applied, wherein the light-blocking conductive layer is electrically connected to the conductive connector.  One reason for the modification as taught by Watanabe is to form a suitable solid-state imaging device for use with electronic equipment such as a mobile telephone having improved image quality (ABSTRACT, and paragraphs[0015] and [0139] of Watanabe).



Potentially Allowable Subject Matter
Claims 17 and 23 are allowable, because for each of claims 17 and 23 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 18-21 and 24-25 are allowable because for each of claims 18-21 and 24-25, based on their dependency to claims 17 and 23 respectively, the prior art references of record do not teach the combination of all element limitations as presently claimed. Still in addition, claims 4-7, and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 4-7, and 9-16 the prior art references of record do not teach the combination of all element limitations as presently claimed.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621